Citation Nr: 1116976	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  99-20 146A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for lumbosacral strain with degenerative disc disease (DDD), evaluated as 10 percent disabling prior to October 3, 2008, and as 20 percent disabling from that date.

2.  Entitlement to an increased evaluation for cervical strain with DDD, currently evaluated as 10 percent disabling.

3.  Entitlement to an initial evaluation in excess of 20 percent for right lower extremity radiculopathy, associated with lumbosacral strain with DDD.

4.  Entitlement to an initial compensable evaluation for right lower extremity radiculopathy, associated with lumbosacral strain with DDD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and witness L.I. 


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from February 1981 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 1999 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The Board previously remanded this case in November 2003, October 2006, February 2008, and August 2009.  When the case was last before the Board in August 2009, the Board determined that remand was necessary to obtain medical findings that were not provided as requested in the Board's previous remand and for additional VA treatment records.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a letter dated in March 2011, the Veteran was advised that as a result of the retirement of the Veterans Law Judge who conducted his hearing before the Board in June 2003, he would be given an opportunity to have a new hearing before another Veterans Law Judge.  See 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2010).  In response, the Veteran provided a written statement indicating that he desired to have a hearing before another Veterans Law Judge of the Board via video conference at his local RO.  Consequently, the Board finds that it has no alternative but to remand this matter so that the Veteran may be afforded his requested hearing.  

Accordingly, the case is REMANDED for the following action:

Arrangements should be made in order to provide the Veteran with a video-conference hearing before a member of the Board at his local RO.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


